                 Case 17-12560-KJC              Doc 3008-1          Filed 11/16/18          Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


  In re:                                                            Chapter 11

  WOODBRIDGE GROUP OF COMPANIES,                                    Case No. 17-12560 (KJC)
  LLC, et al.,1
                                                                    (Jointly Administered)
                        Debtors.
                                                                    Objection Deadline: December 6, 2018 at 4:00 p.m. (ET)


                                          NOTICE OF APPLICATION

                 The Ninth Monthly Application of Klee, Tuchin, Bogdanoff & Stern LLP, as
  Counsel for the Debtors and Debtors in Possession, for Compensation and Reimbursement
  of Expenses for the Period October 1, 2018 through October 31, 2018 (the “Application”) has
  been filed with the Bankruptcy Court. The Application seeks allowance of monthly fees in the
  amount of $681,341.502 and monthly expenses in the amount of $15,156.17.

                Objections to the Application, if any, are required to be filed on or before
  December 6, 2018 at 4:00 p.m. (ET) (the “Objection Deadline”) with the Clerk of the United
  States Bankruptcy Court for the District of Delaware, 3rd Floor, 824 Market Street, Wilmington,
  Delaware 19801.

                  At the same time, you must also serve a copy of the objection so as to be received
  by the following on or before the Objection Deadline: (i) the Debtors, 14140 Ventura Boulevard
  #302, Sherman Oaks, California 91423, Attn: Bradley D. Sharp; (ii) counsel for the Debtors,
  Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars, 39th Floor, Los Angeles,
  California 90067, Attn: Jonathan Weiss, Esq., and Young Conaway Stargatt & Taylor, LLP,
  Rodney Square, 1000 N. King Street, Wilmington, Delaware 19801, Attn: Sean M. Beach, Esq.;
  (iii) counsel for the DIP Lender, Buchalter, 1000 Wilshire Boulevard, Suite 1500, Los Angeles,
  CA 90017, Attn: William Brody, Esq.; (iv) counsel for the Committee, Pachulski Stang Ziehl &
  Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19081, Attn: Bradford J. Sandler,
  Esq. and Colin R. Robinson, Esq.; (v) counsel to the Ad Hoc Noteholder Group, Drinker Biddle
  & Reath LLP, 222 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801, Attn: Steven K.

  1
      The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
      The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
      Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
      for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
      numbers, and their addresses are not provided herein. A complete list of such information may be obtained on
      the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
      contacting the undersigned counsel for the Debtors.
  2
      As discussed in the Application, KTB&S has further reduced its request for payment in light of KTB&S’s
      agreement to accept, as calculated for the entirety of the cases (as opposed to on a month-by-month basis), the
      lesser of (x) its actual billed hourly rates and (y) a blended rate of $850 per hour for attorney time. Accordingly,
      although KTB&S seeks allowance of its fees at its actual rates, KTB&S seeks payment at this time only of 80%
      of its fees as calculated pursuant to the $850 per hour cap—or, 80% of $613,032.50, which results in a request
      for payment of fees of $490,426.00.
  169505.1
01:23345264.6
                Case 17-12560-KJC     Doc 3008-1      Filed 11/16/18      Page 2 of 3



Kortanek, Esq.; (vi) counsel for the Ad Hoc Unitholder Group, Venable LLP, 1201 N. Market
Street, Suite 1400, Wilmington, Delaware 19801, Attn: Jamie L. Edmonson, Esq. and 1270
Avenue of the Americas, New York, New York 10020, Attn: Jeffrey S. Sabin, Esq.; (vii) counsel
for the Securities and Exchange Commission, 950 East Paces Ferry Road, N.E., Suite 900,
Atlanta, Georgia 30326, Attn: David Baddley, Esq.; (viii) the Fee Examiner, Frejka PLLC, 135
E. 57th Street, 6th Floor, New York, New York 10022, Attn: Elise S. Frejka, Esq.; (ix) any other
party that has requested to be a Notice Party; and (x) the United States Trustee for the District of
Delaware, J. Caleb Boggs Federal Building, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801, Attn: Jane M. Leamy, Esq. and Timothy J. Fox, Esq.

             PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO THE ORDER
ESTABLISHING      PROCEDURES    FOR   INTERIM   COMPENSATION   AND
REIMBURSEMENT OF EXPENSES FOR RETAINED PROFESSIONALS [DOCKET NO.
261], IF NO OBJECTIONS ARE FILED AND SERVED IN ACCORDANCE WITH THE
ABOVE PROCEDURE, THEN THE DEBTORS WILL BE AUTHORIZED TO PAY
$490,426.00, COMPRISING 80% OF KTB&S’S CAPPED INTERIM FEES (AS
DETAILED IN THE APPLICATION) AND $15,156.17, COMPRISING 100% OF
REQUESTED INTERIM EXPENSES WITHOUT FURTHER ORDER OF THE COURT.
ONLY IF AN OBJECTION IS PROPERLY AND TIMELY FILED IN ACCORDANCE
WITH THE ABOVE PROCEDURE WILL A HEARING BE HELD ON THE
APPLICATION.     ONLY THOSE PARTIES TIMELY FILING AND SERVING
OBJECTIONS WILL RECEIVE NOTICE AND BE HEARD AT SUCH HEARING.

                          [Remainder of page intentionally left blank]




01:23345264.6                                    2
                Case 17-12560-KJC   Doc 3008-1    Filed 11/16/18    Page 3 of 3



Dated:      November 16, 2018        /s/ Betsy L. Feldman
            Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                     Sean M. Beach (No. 4070)
                                     Edmon L. Morton (No. 3856)
                                     Ian J. Bambrick (No. 5455)
                                     Betsy L. Feldman (No. 6410)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Tel: (302) 571-6600
                                     Fax: (302) 571-1253

                                     -and-

                                     KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                     Kenneth N. Klee (pro hac vice)
                                     Michael L. Tuchin (pro hac vice)
                                     David A. Fidler (pro hac vice)
                                     Jonathan M. Weiss (pro hac vice)
                                     1999 Avenue of the Stars, 39th Floor
                                     Los Angeles, California 90067
                                     Email: kklee@ktbslaw.com
                                            mtuchin@ktbslaw.com
                                            dfidler@ktbslaw.com
                                            jweiss@ktbslaw.com

                                     Counsel for the Debtors and Debtors in Possession




01:23345264.6                                3
